Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Response after Final Action filed on 5/17/2021 and is a response to said Response. In this case, the 35 USC 103 rejection of Claims 4-26, filed on 3/15/2021, has been withdrawn and a new supplemental second Final Office Action is provided because the Applicant's amendment, filed on 11/20/2020, necessitated the new grounds of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) in view of Evans, US .
Regarding Claims 4, 11, 18. 
Cage discloses a trustless or semi-trustless wagering method and/or one or more non-transitory computer-readable storage media having program instructions stored thereon that when when executed by a computing system, directed the computing system to at least and/or a system (Fig 2b; para 26, 47, 74, 78. The computer system is interpreted as comprising a non-transitory computer readable storage media having memory in with program instructions for carrying out the wagering method.) comprising: 
receiving, by a computer, a transaction request for a lottery, raffle or wagering event from a client device (Abstract, para 27, 44, 46. Players make a request to play a lottery game via their client device such as a portable phone), 
wherein the transaction request includes data representative of a location of the client device (para 10, 13-14, 17, 27. The location of the client device needs to be determined so that the device is allowed to implement a lottery game);
transmitting, by the computer, a list of one or more available lotteries, raffles or wagering events to the client device according to the location of the client device (para 88, 135-136, 149. The system presents available games on the client device for the player to play based on the player location.); 
transmitting, by the computer, a result of the entry to the client device (para 100, 106, 109. The system determines if the selected numbers results in a winning lottery number set and notifies players.); 

causing, by the computer, any winnings to be paid out according to the at least one winning condition to a user of the client device associated with a winning entry (para 109-113. When a player achieves a winning condition the winnings is paid out to the player)
Cage fails to disclose lottery being a contract funded by the currency on a platform using a customized blockchain; receiving, by the computer, an entry including a user-selected amount of a currency from the client device for a chance at winning a prize in the one or more available lotteries, raffles or wagering events.
However, Evans discloses a contract funded by the currency on a platform using a customized blockchain (para 64. When it comes to lotteries in which payments transactions are made, such transaction can be via block chain. Furthermore, since lottery tickets can be purchased, this means that the contract associated with the lottery ticket is funded via blockchain.); receiving, by the computer, an entry including a user-selected amount of a currency from the client device for a chance at winning a prize in the one or more available lotteries, raffles or wagering events (para 144. Players can enter the amount of money he/she wishes to spend on lottery for buying lottery tickets) because it can reduce potential for adverse gambling or gambling addiction because large sums of money cannot be used solely for bulk lottery ticket purchases (para 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Evans’ teachings with Cage because 
While the combination of Cage and Evans teaches funding contract on a platform using blockchain, the combination failed to disclose wherein the platform is decentralized platform.	
However, Aaron discloses that when it comes to blockchain, it has the potential to decentralize the way we store data and manage information, potentially leading to a reduced role for one of the most important regulatory actors in our society: the middleman and that blockchain technology enables the creation of decentralized currencies, self-executing digital contracts (smart contracts) and intelligent assets that can be controlled over the Internet (smart property)(para 1-2). In other words, Aaron is interpreted as teaching that, rather than blockchain being implemented on a centralized server, it is implemented via decentralized servers because it would make blockchain comparable to a decentralized platform like Internet and therefore shift the balance of power away from centralized authorities in the field of communications, business, and even politics or law (para 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the funding of the Cage’s lottery game can funded by the currency on a decentralized platform using a customized blockchain as taught by Aaron In other words, since the combination of Cage and Evans discloses using a cryptocurrency platform for purchasing lottery tickets, this means a middleman (such as a banking system) is eliminated for purchasing such tickets because the platform is decentralized and therefore there is no need for a central regulator actor such as a 
Regarding Claims 6, 13, 20. Evans further discloses wherein the currency is or includes a cryptocurrency (para 64, 144).

Regarding Claim 19. 
Cage further discloses wherein the client device includes a GPS sensor, and wherein the data representative of the location of the client device include GPS data (para 10, 32, 95, 167) 

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia” (Aaron) and Keren, US 20200311790 (Keren)
Regarding Claim 5, 12 Cage and Aaron further discloses, wherein the decentralized platform (Aaron: para 1-2): is communicably coupled to at least one of the computer and the client device (Cage: Fig 1, elem 125, para 47, 61, 94-95. The gaming facility is in communication with a client device, elem 121.). While the combination does disclose of a decentralized platform (Aaron: para 1-2), the combination of Cage, Evans, and Aaron failed to disclose wherein the decentralized platform is outside the control of either the computer or the client device.

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date that since Cage and Evans and Aaron disclose of the utilization of a decentralized platform for implementing blockchain, and Keren discloses that such payments are implemented on remote servers, it would be obvious that the computers and client devices in which are in communication would be outside the control of either the computer or the client device as a form of protection for electronic commerce as taught by Keren. It should be noted that it would be obvious that remote servers would be outside the control of the client device because having it where the client device (ie: the player’s device) can control the remote server would result in the player being able to control the platform and funding of all lottery games.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage)  and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia” (Aaron) in view of Ramasamy, US 20180158162 (Ramasmy)
Regarding Claims 7, 14, 21. 
Cage and Evans and Aaron failed to disclose wherein the cryptocurrency is or includes Ethereum.
	However, Evans discloses that blockchain is used as cryptocurrency (para 64, 144).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Ethereum can be used as cryptocurrency for Cage’s and Evans’ and Aaron’s combined invention because it can be an alternative to Bitcoin as taught by Ramasamy.

Claims 8-9, 15-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia” (Aaron) in view of Asher et al., US 20040204232 (Asher) and Myers et al., US 20150310424 (Myers)
Regarding Claims 8, 15, 22,
Cage and Evans and Aaron further discloses the method of Claim 6 but failed to disclose wherein the at least one winning condition includes a portion of a transaction hash
However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).

While the combination of Cage in view of Evans and Aaron and Asher means that the winning condition can be based upon an unknown outcome, the combination fails to disclose wherein such a winning condition, which being unknown, can includes a portion of a transaction hash.
However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Evans and Aaron and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) and Evans discloses in which a decentralized platform like blockchain can be used as a form of 
Cage and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evans can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.


	To further elaborate on the Examiner interpretation, because the combination of Cage and Evans and Aaron Asher and Myers teaches a lottery system in which values for determining the winning condition of Cages’ lottery system can be derived from the transaction hashes of cryptocurrency (as taught by Myers). Furthermore, since Evans’ teaches that multiple numbers drawn can be used for determining the winning condition of a lottery game (ie: a player can win if they match 1, 2, 3, 4, 5 or 6 numbers), this is interpreted as teaching wherein the portion comprises at least first two numbers of the transaction hash because at least the first two number of the transaction hash needs to be determined in order to determine if there is a winning condition in which the player has matched at least two numbers as taught by Evans.

Claims 10, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) in view of Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia” (Aaron) in further view of Asher et al., US 20040204232 (Asher) and Myers et al., US 20150310424 (Myers) and Yaldoo et al., US 20080015005 (Yaldoo).

	Cage and Evans and Aaron failed to disclose wherein the at least one winning condition includes a portion of a transaction hash
However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Evans  and Aaron such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.

However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Evans and Aaron and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) and in combination with Evans teaches in which a platform like blockchain being used as a form of currency for purchasing lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Aaron and Ayers and Myers is interpreted as Cage teaching of a 
Cage and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evans can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.
	While the combination of Cage and Evans and Aaron and Asher and Myers disclose wherein the at least one winning condition includes a portion of a transaction hash, the combination failed to disclose wherein the at least one winning condition includes portions of a plurality of transaction hashes associated with at least some of the plurality of cryptocurrencies.
	However, Yaldoo discloses that when it comes to a game like lottery (Fig 1. Abstract) players can be grated the ability to play a lottery game in which the winning condition (ie: correctly matching a drawn number) can be across multiple drawings  wherein players are given larger and larger prizes each time a number drawn matches 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yaldoo’s teachings with Cage and Evans and Aaron and Asher and Myers because it can increases the interest of consumers by offering players the option to participate in multiple drawings with a single wager that provides a player multiple potential prize combinations even if the all the numbers, letters, or characters selected by the player do not match exactly all the winning numbers, letters, or characters presented by a particular lottery commission as taught by Yaldoo.
	To further elaborate, since the combination Cage and Evans and Aaron and Asher and Myers teaches a lottery contract in which the winning condition is determined based utilizing blockchain, by incorporating Yaldoo’s teachings of having multiple drawings performed, the lottery the contract with the winning condition (as taught by Asher) in which values for determining the winning condition can be derived from the hash of cryptocurrency (as taught by Myers) would require a plurality of transaction hashes in order so there can be a plurality of drawings made (as taught by Yaldoo) 

Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cage et al., US 20160086453 (Cage) and Evans, US 20150317842 (Evans) and “Decentralized Blockchain Technology and the Rise of Lex Cryptographia” (Aaron) in view of Asher et al., US 20040204232 (Asher) and Myers, US 20150310424 (Myers) and view of Lesavich et al., US 20160321654 (Lesavich).
Regarding Claim 24-25. Cage and Evans and Aaron further discloses the method of Claim 6, 13 but failed to disclose wherein the at least one winning condition includes a portion of a transaction hash
However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Evans and Aaron such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.

However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Evans and Aaron and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) in which Evans teaches a platform like blockchain being used as a form of currency for purchasing lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Ayers and Myers is interpreted as Cage teaching of a location-based lottery system 
Cage and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evan can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.
Cage and Evans and Aaron and Asher and Myers failed to disclose wherein the extraction from is done so by one or more oracles associated with the decentralized platform.  
	However, Lesavich discloses that cryptocurrency uses a SHA-256 hash algorithm generate verifiably "random" numbers in a way that requires a predictable amount of CPU effort (para 383).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Lesavich’s teachings with Asher and Myers to extract the hash because it would only require a predictable amount of cpu effort to do so as 

Regarding Claim 26.
Cage and Evans and Aaron further discloses the method of Claim 20 but failed to disclose wherein the at least one winning condition includes a portion of a transaction hash extracted from the cryptocurrency.
However, Asher discloses that when it comes to wagering contracts, winning conditions can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded. Events on which wagers can be placed include both those with known and unknown outcome probabilities (para 1, 38-42, 81).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the winning conditions of Cage and Evans and Aaron such that it can be based on known and unknown outcomes, such as financial markets and indices, sporting and entertainment events, political events, games of chance, and natural phenomena such as weather and earthquake, in which the player would be awarded because it would provide an unpredictable result by providing an unknown outcome in which a player can wager upon as taught by Asher.

However, Myers discloses that when it comes to blockchain, number values can be extracted and identified based on the hashes of cryptocurrency (para 14. Fig 3, elem 301, 314. Para 24, 39, 52, 54, 100. Values, elem 314, can be extracted from the transaction hash, elem 301). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myer’s teachings with Cage and Evans and Asher because it would provide with a new and unknown means of determining the numbers for a winning condition that is unique from traditional random number selection found in conventional lotter.
To further elaborate, Cage discloses of a lottery game in which winning conditions (ie: the winning numbers) are randomly generated (para 134) in combination with Evans that teaches a platform like blockchain can be used as a form of currency for purchasing lottery contracts (para 64, 144). Asher teaches that when it comes to wagering contracts, outcomes can be based on known or unknown conditions. In other words, Asher is interpreted as teaching that winning conditions can be based on known and unknown variables. Furthermore, Myers teaches that values can be derived from hashes of blockchains, wherein such values are unknown, which is therefore viewed as a form of random number generation. Therefore, the combination of Cage with Evans and Aaron and Ayers and Myers is interpreted as Cage teaching of a location-based 
Cage and Evans and Aaron and Asher and Myers are interpreted as being analogous with one another because Cage discloses of a lottery system (similar to Evans) when in combination with Evan can implement the use of blockchain in which players can make wagers, whereas Asher is also directed in players making wagers, whereas Myers is directed towards blockchain.
	Cage and Evans and Aaron and Asher and Myers failed to disclose one or more oracles associated with the decentralized platform; and means for identifying the at least one winning condition according to at least one transaction hash extracted from the cryptocurrency by the one or more oracles.
	However, Lesavich discloses that cryptocurrency uses a SHA-256 hash algorithm generate verifiably "random" numbers in a way that requires a predictable amount of CPU effort (para 383). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Lesavich’s teachings with Asher and Myers to extract .

Response to Arguments

The Examiner finds the applicant’s response filed on 5/17/2021 persuasive and has withdrawn the 35 USC 103 rejection of Claims 4-26. In this case, the Examiner agrees that the prior, Cage (US 20190213831) did not fully qualify as prior art as its provisional did not support the specifications and therefore viewed as not having an effective filing date that pre-dates the applicant’s effective filing date. In this case, a new Office Action has been issued in which a new reference, Cage (US 20160086453), which has an effective filing date predating the applicant’s effective filing date, is used instead. The Office Action has been updated to address disclosure not supported in the new reference, Cage (US 20160086453). 
Applicant’s arguments with respect to claim(s) 4-23 filed on 11/20/2020 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page10-14, filed 11/20/2020, with respect to Claims 4-23 have been fully considered and are persuasive.  The USC 101 rejection of Claims 4-23 has been withdrawn. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715